Exhibit Third Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted) Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three and Nine Months Ended September 30, 2009 This Management’s Discussion and Analysis should be read in conjunction with Goldcorp’s unaudited interim consolidated financial statements for the three and nine months ended September 30, 2009 and related notes thereto which have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). This Management’s Discussion and Analysis contains “forward-looking statements” that are subject to risk factors set out in a cautionary note contained herein. All figures are in United States dollars unless otherwise noted. This Management’s Discussion and Analysis has been prepared as of November 4, 2009. THIRD QUARTER HIGHLIGHTS · Gold production increased by 11% to 621,100 ounces compared with 557,400 ounces in 2008. · Total cash costswere $295 per gold ounce, net of by-product copper and silver credits, compared with $346 per ounce in 2008. On a co-product basis, cash costs were $384 per gold ounce, compared with $398 per gold ounce in 2008.(1)(2) · Net earnings of $114.2 million ($0.16 per share), compared to net earnings of $297.2 million ($0.42 per share) in 2008. Adjusted net earnings (3) amounted to $140.6 million ($0.19 per share), compared with adjusted net earnings of $64.7 million ($0.09 per share) in 2008. · Operating cash flows of $341.9 million, compared to $217.1 million in 2008. Operating cash flows before working capital changes (4) of $321.1 million, compared to $237.3 million in 2008. · Dividends paid of $32.9 million, compared to $32.1 million in 2008. (1) Excludes the San Martin operation, which commenced reclamation activities in October 2007. (2) The Company has included non-GAAP performance measures, total cash costs, by-product and co-product, per gold ounce, throughout this document. The Company reports total cash costs on a sales basis. In the gold mining industry, this is a common performance measure but does not have any standardized meaning, and is a non-GAAP measure. The Company follows the recommendations of the Gold Institute Production Cost Standard. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance and ability to generate cash flow. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. By-product cash costs are computed by deducting by-product copper and silver sales revenues from operating cash costs. Cash costs on a co-product basis are computed by allocating operating cash costs separately to metals using a ratio based on gold revenues as a proportion of total revenues. Refer to page 33 for a reconciliation of total cash costs to reported operating expenses. (3) Adjusted net earnings is a non-GAAP measure. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Refer to page 34 for a reconciliation of adjusted net earnings to reported net earnings. (4) Operating cash flows before working capital changes is a non-GAAP measure which the Company believes provides a better indicator of the Company’s ability to generate cash flows from its mining operations. GOLDCORP | 1 Third Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted) OVERVIEW Goldcorp is a leading gold producer engaged in gold mining and related activities including exploration, extraction, processing and reclamation. The Company’s producing properties are comprised of the Red Lake, Porcupine and Musselwhite gold mines in Canada, the Alumbrera gold/copper mine (37.5% interest) in Argentina, the El Sauzal, Los Filos and San Dimas gold/silver mines in Mexico, the Marlin gold/silver mine in Guatemala, and the Marigold (66.7% interest) and Wharf gold mines in the United States.Significant development projects include the Peñasquito gold/silver/zinc/lead project in Mexico; the Cochenour, Éléonore and Hollinger gold projects in Canada; the Cerro Blanco gold/silver project in Guatemala and the Pueblo Viejo gold/silver/copper project (40% interest) in the Dominican Republic. Goldcorp also owns a 66% interest in Terrane Metals Corp. (“Terrane”), a publicly traded company engaged in the development of the Mt. Milligan gold/copper project in Canada. Goldcorp is one of the world’s lowest cost and fastest growing senior gold producers with operations throughout the Americas. Goldcorp’s strategy is to provide its shareholders with superior returns from high quality assets. Goldcorp has a strong and liquid balance sheet. Its gold production is located in safe jurisdictions in the Americas and remains 100% unhedged. Goldcorp is listed on the New York Stock Exchange (symbol: GG) and the Toronto Stock Exchange (symbol: G). In addition, the Company has share purchase warrants which trade on the New York Stock Exchange and the Toronto Stock Exchange. Despite a more optimistic outlook on the economy, the US dollar continued to decline during the third quarter of 2009, and gold prices reached record highs. During the third quarter of 2009, the Company realized an average gold price of $968 per ounce, a 4% increase from the second quarter of 2009. Gold ounces sold during the third quarter of 2009 also increased from the second quarter of 2009.
